Citation Nr: 0927167	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  01-08 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for bilateral plantar 
warts, currently assigned a 30 percent disability evaluation.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 
INTRODUCTION

The Veteran served on active duty from September 1969 to 
December 1971.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  

A hearing was held on August 2, 2006, in Atlanta, Georgia, 
before the undersigned Veterans Law Judge, who was designated 
by the Chairman to conduct the hearing pursuant to 38 
U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.

The Board remanded the case for further development in 
September 2006.  That development was completed, and the case 
was returned to the Board for appellate review.  In December 
2007, the Board issued a decision denying the benefits sought 
on appeal.  The Veteran then appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court), and in a March 2009 Order, the Court vacated the 
December 2007 Board decision and remanded the matter to the 
Board for development consistent with the parties' Joint 
Motion for Remand (Joint Motion).  The case has since been 
returned to the Board for appellate review.

The Board observes that additional evidence has been 
received, which was not previously considered by the RO.  
However, the Veteran's representative submitted a waiver of 
the RO's initial consideration of the evidence in June 2009.  
Therefore, the Board will consider this newly obtained 
evidence and proceed with a decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has not been shown to have pronounced 
bilateral flatfoot with marked pronation, extreme tenderness 
of the plantar surfaces of the feet, marked inward 
displacement, and severe spasm of the tendoachilles on 
manipulation that is not improved by orthopedic shoes or 
appliances, and he does not have any visible scars on his 
feet.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
plantar warts have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 
4.71a, Diagnostic 5299-5276 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. 38 C.F.R. § 
3.159(b)(1).

Upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that is relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

In this case, the Board acknowledges that the RO did not 
provide the Veteran with notice prior to the initial decision 
in October 2000.  However, the RO did provide the Veteran 
with letters in March 2001, September 2003, March 2006, and 
October 2006, which meet the notification requirements.  The 
Board finds that any defect with respect to the timing of the 
notice requirement was harmless error.

In this regard, the Board notes that, while notice provided 
to the Veteran was not given prior to the first agency of 
original jurisdiction (AOJ) adjudication of the claim, notice 
was provided by the AOJ prior to the transfer and 
certification of the Veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the Veteran's claim was readjudicated in 
a SOC and SSOCs.   The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, and he has taken full 
advantage of these opportunities, submitting evidence and 
argument in support of his claims and testifying at an August 
2006 hearing before the Board.  Viewed in such context, the 
furnishing of notice after the decision that led to this 
appeal did not compromise the essential fairness of the 
adjudication. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Conway v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 
2004).  The Veteran has had a "meaningful opportunity to 
participate effectively," Dingess/Hartman, and the Board 
finds that the present adjudication of the appeal will not 
result in any prejudice to the Veteran.  Therefore, with 
respect to the timing requirement for the notice, the Board 
concludes that to decide this appeal would not be prejudicial 
to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claim for an increased 
evaluation.  Specifically, the September 2003 letter stated, 
"In order for an increased schedular evaluation to be 
assigned for any disability, the evidence must show that the 
disability has worsened to a degree that meets the criteria 
for the next higher evaluation as outlined in the schedule 
for rating disabilities."  Similarly, the October 2006 
letter stated, "To establish entitlement to an increased 
evaluation for your service-connected disability, the 
evidence must show that your service-connected condition has 
gotten worse."  The March 2006 and October 2006 letters also 
explained that the nature and symptoms of the condition, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on his employment would be considered 
in determining the disability rating.  Additionally, those 
letters indicated that the Veteran should inform VA of or 
submit evidence affecting the assignment of a disability 
evaluation, such as on-going treatment records, statements 
from employers, and statements from people who have witnessed 
how the disability symptoms affect him.  The October 2006 
letter further advised the Veteran to notify VA if there was 
any other information or evidence that he believed would 
support his claim and instructed him to provide any evidence 
that he may have pertaining to his claim.  As such, the 
notice letters in this case did indicate that the Veteran 
must provide or ask VA to obtain medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.

Additionally, as will be discussed below, the Veteran is 
currently assigned a 30 percent disability evaluation for 
plantar warts pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 
5299-5276.  The Board does acknowledge that the notice 
letters did not specifically provide the rating criteria.  
However, the Board also notes that the July 2001 statement of 
the case (SOC) and the September 2003 supplemental statement 
of the case (SSOC) did later notify the Veteran of pertinent 
rating criteria, including Diagnostic Code 5276.  Following 
the issuance of those documents, the RO readjudicated the 
Veteran's claim for an increased evaluation in a February 
2007 SSOC.  Thus, VA cured any defect in the notice before 
the case was transferred to the Board on appeal, and no 
prejudice to the appellant will result in proceeding with the 
issuance of a final decision.  Prickett v. Nicholson, 20 Vet. 
App. 370, 377-78 (2006) (VA cured failure to afford statutory 
notice to claimant prior to initial rating decision by 
issuing notification letter after decision and readjudicating 
claim and notifying claimant of such readjudication in the 
statement of the case).  

Moreover, despite the fact that the Veteran has not been 
provided with the rating criteria under Diagnostic Code 5278, 
the Board finds that this notice error does not affect the 
essential fairness of the adjudication.  The Veteran is 
represented by an attorney who has made arguments on the 
issue that is currently before the Board per Joint Motion. 
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) 
(noting that representation is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by a notice error).  In addition, the Veteran and 
his representative have demonstrated actual knowledge.  In 
particular, they have shown an actual understanding of the 
laws and regulations governing the appeal through written 
statements and the documentation offered in support of the 
claim.  In fact, the Veteran and his representative agreed to 
the Joint Motion asking the Court to vacate the prior 
December 2007 Board decision and remand the claim for the 
Board to consider and discuss the applicability of Diagnostic 
Code 5278.  In doing so, they clearly demonstrated an 
understanding of the rating criteria.  Therefore, the Board 
concludes that this is a case where the Veteran has been 
shown to have actual knowledge, and the notice error does not 
affect the essential fairness of the Board's decision. See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)).  As such, the Board finds that the Veteran was 
provided adequate notice of the applicable rating criteria.  

The notice letters also informed the Veteran that should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  In this regard, the March 2006 and October 2006 
letters indicated that disability rating can be changed when 
there are changes in the condition.  The letters stated that 
a rating will be assigned from 0 percent to 100 percent 
depending on the disability involved and explained that VA 
uses a schedule for evaluating disabilities that is published 
in Title 38, Code of Regulations, Part 4.  It was also noted 
that a disability evaluation other than the level found in 
the schedule for a specific condition can be assigned if the 
impairment is not adequately covered by the schedule.  The 
March 2006 and October 2006 letters further indicated that 
evidence of the nature and symptoms of the disability, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment would be considered in 
determining the disability rating.  

In addition, the notice letters provided examples of the 
types of medical and lay evidence that the Veteran may submit 
or ask VA to obtain that are relevant to establishing 
entitlement to increased compensation.  As noted above, the 
March 2006 and October 2006 letters listed examples of 
evidence, which included information about on-going 
treatment, Social Security Administration determinations, 
statements from employers, and lay statements from people who 
have witnessed how the disability symptoms affect him.

Based on the foregoing, the Board finds that the March 2001, 
September 2003, March 2006, and October 2006 letters informed 
the Veteran of the information and evidence necessary to 
substantiate his claim for an increased evaluation and 
satisfied the additional notice requirements of Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

In addition, the RO notified the Veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the March 2001, September 2003, 
and October 2006 letters indicated that reasonable efforts 
would be made to help him obtain evidence necessary to 
support his claim and that VA was requesting all records held 
by Federal agencies, including service medical records, 
military records, and VA medical records.  The Veteran was 
also informed that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on his 
claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
March 2001, September 2003, and October 2006 letters notified 
the Veteran that he must provide enough information about his 
records so that they could be requested from the agency or 
person that has them.  The September 2003 letter also 
requested that he complete and return the enclosed VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.   In addition, the March 2001, September 2003, and 
October 2006 letters informed the Veteran that it was his 
responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal 
department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.

In the present appeal, the Veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the March 2006 and October 2006 letters and the February 
2007 SSOC informed him that a disability rating was assigned 
when a disability was determined to be service-connected and 
that such a rating could be changed if there were changes in 
his condition.  The letters and SSOCs also explained how 
disability ratings and effective dates were determined.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA medical 
records and private medical records pertinent to the years 
after service are in the claims file and were reviewed by 
both the RO and the Board in connection with the Veteran's 
claim.  The Veteran was also provided the opportunity to 
testify at a hearing before the Board, and he was afforded VA 
examinations in July 2000, December 2001, and October 2006.  
To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the VA examinations 
obtained in this case are more than adequate, as they are 
predicated on a full reading of the private and VA medical 
records in the Veteran's claims file.  They consider all of 
the pertinent evidence of record, including available 
treatment records and the statements of the appellant, as 
well as a physical examination.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met. 38 C.F.R. § 3.159(c)(4).  

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them a SOC 
and SSOCs, which informed them of the laws and regulations 
relevant to the Veteran's claim.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
Veteran in this case.


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where a veteran appeals the denial of a claim for an 
increased disability rating for a disability for which 
service connection was in effect before he filed the claim 
for increase, the present level of the veteran's disability 
is the primary concern, and past medical reports should not 
be given precedence over current medical findings.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where VA's 
adjudication of the claim for increase is lengthy and factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms which would warrant 
different ratings, different or "staged" ratings may be 
assigned for such different periods of time.  Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 (2007). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.

The Veteran's plantar warts are currently assigned a 30 
percent disability evaluation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5299-5276.  When an unlisted disease, 
injury, or residual is encountered, requiring analogy, the 
diagnostic code number will be "built-up" as follows.  The 
first two digits will be selected from that part of the 
schedule most closely identifying the part, or system, of the 
body involved.  The last two digits will be "99" for all 
unlisted conditions.  38 C.F.R. §§ 4.20, 4.27 (2008). 

Diagnostic Code 5276 provides for the evaluation of acquired 
flatfoot.  Under the diagnostic code, a 30 percent disability 
evaluation is assigned for severe bilateral flatfoot.  A 50 
percent disability evaluation is warranted for pronounced 
bilateral flatfoot with marked pronation, extreme tenderness 
of the plantar surfaces of the feet, marked inward 
displacement, and severe spasm of the tendoachilles on 
manipulation not improved by orthopedic shoes or appliances.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an increased evaluation for his 
plantar warts.  The medical evidence of record does not show 
the Veteran to have pronounced bilateral flatfoot with marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement, or severe spasm of the 
tendoachilles on manipulation not improved by orthopedic 
shoes or appliances.  In this regard, the July 2000 VA 
examiner indicated that the Veteran did not use corrective 
shoes, crutches, cane, or any other device.  The July 2000 VA 
examiner did observe that the Veteran used shoe inserts, and 
the December 2001 VA examiner stated that the Veteran would 
require shoe inserts, corrective shoes, and arch supports.  
However, there was no indication by either examiner that such 
devices did not provide improvement.  The July 2000 VA 
examiner also noted that there was no tenderness.  

In addition, the October 2006 VA examiner stated that there 
were no warts visible on either foot and that the disorder 
did not appear to be an active problem.  The Board does 
acknowledge that the October 2006 VA examination found the 
Veteran to have pronation of the left foot, but there was no 
indication that such impairment was marked.  The October 2006 
VA examiner also specifically commented that there was no 
Achilles tenderness or spasm on palpitation of either foot.  

Moreover, VA medical records dated in May 2008 documented the 
Veteran as having reported mild improvement in pain from his 
calluses with use of padding.  Therefore, the Board finds 
that the Veteran has not met the criteria for an increased 
evaluation for plantar warts under Diagnostic Code 5276.

The Board does acknowledge the Veteran's contention that he 
should be assigned a separate evaluation for a surgical scar 
on his right foot.  The Veteran did have surgery on his right 
foot; however, the October 2006 VA examiner stated that there 
was no visible scar on either foot.  Therefore, the Board 
finds that the Veteran is not entitled to a separate 
evaluation for a scar. 

In addition, the parties to the Joint Motion observed that 
the October 2006 VA examiner related the Veteran's claw foot 
to his plantar warts and indicated that the Board should 
address whether Diagnostic Code 5278, which governs the 
rating of claw foot, would be an appropriate diagnostic code 
for the rating of the Veteran's current foot disabilities.  

The Board notes that the October 2006 examiner actually 
stated that the Veteran appeared to be unloading the 
metatarsal heads and trying to take pain off his calluses 
when he walked.  The examiner observed that the Veteran had 
calluses on his metatarsal heads in service, and as such, it 
was at least as likely as not that his current mechanical 
changes are related to calluses that were documented in 
service.  The examiner also noted that the claw foot 
deformity was at least as likely as not related to the 
Veteran's tender calluses and was indirectly related to his 
plantar warts.

Under Diagnostic Code 5278, a 10 percent disability 
evaluation is contemplated when the great toe is dorsiflexed 
and there is some limitation of dorsiflexion at ankle and 
definite tenderness under metatarsal heads, either 
bilaterally or unilaterally.  A 30 percent disability 
evaluation is assigned for bilateral claw foot when all toes 
are tending to dorsiflexion and there is limitation of 
dorsiflexion at the ankle to right angle, shortened plantar 
fascia, and marked tenderness under metatarsal heads.  A 50 
percent disability evaluation is warranted when there is 
bilateral marked contraction of plantar fascia with dropped 
forefoot, all toes hammer toes, very painful callosities, and 
marked varus deformity.

Upon reviewing the evidence of record, the Board finds that 
Diagnostic Code 5278 is not applicable in this case.  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case." Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology. See Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992); Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

As previously discussed, the October 2006 VA examination did 
not reveal any visible warts on either foot, and the examiner 
commented that the disorder did not appear to be an active 
problem.  Thus, absent any objective medical evidence showing 
that the Veteran currently has visible warts or an active 
problem with such a disorder, it appears that the 30 percent 
disability evaluation was based on the contemplation of other 
various foot symptomatology.  Indeed, the October 2000 rating 
decision currently on appeal indicated that the Veteran's 
plantar warts were manifested with callosities, hammertoes, 
calcaneous spurs, hindfoot varus, plantar fasciitis, and pes 
planus.  As such, it appears that the Veteran is already 
being compensated for the symptomatology associated with his 
claw foot, including callosities and hammertoes.  Separate 
disability ratings may only be assigned for distinct 
disabilities resulting from the same injury if the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Thus, the 
Board finds that the Veteran is not entitled to a separate 
disability evaluation under Diagnostic Code 5278.  

The Board has also considered whether the Veteran would be 
entitled to a higher evaluation under Diagnostic Code 5278.  
However, despite the Veteran having tender and painful 
callosities and hammertoes, the Board notes there is simply 
no medical evidence showing that he has bilateral marked 
contraction of plantar fascia with dropped forefoot and 
marked varus deformity.  Indeed, the Veteran's representative 
submitted a statement in June 2009 acknowledging that the 
there was no evidence of marked varus deformity.  

The Board does observe the contention of the Veteran's 
representative that the symptomatology substantially meets 
the requirements for a 50 percent disability evaluation.  In 
support of this contention, the representative cites to 
38 C.F.R. § 4.21, which states that in view of the number of 
atypical instances it is not expected, especially with the 
more fully described grades of disabilities, that all cases 
will show all the findings specified.  Findings sufficiently 
characteristic to identify the disease and the disability 
therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances. See 38 C.F.R. § 4.21.  Nevertheless, as discussed, 
the Veteran has not been shown to have many of the requisite 
symptoms, as there is no evidence of bilateral marked 
contraction of plantar fascia with dropped forefoot and 
marked varus deformity.  As such, it cannot be said that the 
Veteran even substantially meets the criteria for a 50 
percent disability evaluation under Diagnostic Code 5278.  
Moreover, the criteria under Diagnostic Code 5278 are 
conjunctive, not disjunctive. See Melson v. Derwinski, 1 Vet. 
App. 334 (June 1991) (use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met); cf. Johnson v. Brown, 7 Vet. 
App. 95 (1994) (only one disjunctive "or" requirement must 
be met in order for an increased rating to be assigned).  
Therefore, the Board finds that the Veteran is not entitled 
to a higher evaluation under Diagnostic Code 5278.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's plantar warts is not 
warranted on the basis of functional loss due to pain or 
weakness in this case, as the Veteran's symptoms are 
supported by pathology consistent with the assigned 30 
percent rating, and no higher.  In this regard, the Board 
observes that the Veteran has complained of pain on numerous 
occasions.  However, the effect of the pain is contemplated 
in the currently assigned 30 percent disability evaluation 
under Diagnostic Codes 5299-5276.  Indeed, the October 2000 
rating decision specifically contemplated this pain in its 
continuation of the 30 percent disability evaluation.  The 
Veteran's complaints do not, when viewed in conjunction with 
the medical evidence, tend to establish weakened movement, 
excess fatigability, or incoordination to the degree that 
would warrant an increased evaluation.  In fact, the October 
2006 VA examiner indicated that there was no painful motion 
and stated that the Veteran did not have pain, fatigue, 
weakness, lack of endurance, incoordination, or additional 
limitation of motion with repetitive motion.  Therefore, the 
Board finds that the preponderance of the evidence is against 
an increased evaluation for the Veteran's plantar warts.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the Veteran's service-connected plantar 
warts have caused marked interference with employment beyond 
that contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disability.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the Veteran's service-connected disability under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 
(2008).


ORDER

A 30 percent disability evaluation for plantar warts is 
denied. 




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


